Citation Nr: 0831984	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge on May 6, 2008.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he has a left knee disability as a 
result of his in-service responsibilities.  Specifically, he 
asserts that he injured his left knee from repeated jumps 
from helicopters into combat zones and from marches over 
rough terrain during combat operations.  He contends that he 
sprained his left knee in either 1969 or 1970.  

The veteran's DD-214 shows that he served for 19 months as a 
light weapons infantryman in the Republic of Vietnam and that 
he received the Purple Heart and Combat Infantryman Badge as 
a result of this service.  Where a veteran has been shown to 
have engaged in combat, the provisions of 38 U.S.C.A. § 
1154(b) apply.  38 U.S.C.A. § 1154(b) provides that, where 
participation in combat has been established, VA shall accept 
a veteran's assertion that a particular disease or injury 
occurred in service; that is, VA will accept a veteran's 
assertion of what happened during combat.  

The events relating to jumping out of aircraft and marching 
over rough terrain are combat-related and are thus presumed 
to have occurred.  38 U.S.C.A. § 1154(b).  In light of this 
fact, as well as the medical evidence of record which 
reflects a diagnosis of osteoarthritis of the left knee, the 
Board finds that a remand of this claim is necessary.  On 
remand, the veteran should be accorded an examination to 
determine the etiology of his current left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of 
the veteran to determine the nature and 
etiology of his left knee disorder.  The 
examiner should review the claims folder 
prior to the examination and should 
indicate on the examination report that 
he or she has reviewed the claims folder.  
A copy of this remand should also be 
provided to the examiner. 

For any left knee disorder found, the 
examiner should opine whether there is a 
50 percent probability or greater that 
the disability is consistent with the 
veteran's in-service responsibilities 
(including repeated drops from 
helicopters and marching over rough 
terrain).  The examiner is also asked to 
offer an opinion as to whether the 
veteran's left knee disorder is related 
to the shell fragment wounds that he 
sustained to his left side (including his 
left leg) during service.  The rationale 
for all opinions expressed should be 
explained in detail.

2.  After the above has been completed, 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
